 


EXHIBIT 10.6




FIRST AMENDMENT TO EXECUTIVE SERVICES AGREEMENT


This First Amendment (the “First Amendment”) to the Executive Services Agreement
between Babcock & Wilcox Enterprises, Inc. (the “Company”) and BRPI Executive
Consulting, LLC (“BRPI”) dated November 19th, 2018 is made and entered into this
22nd day of April 2020 (the “Effective Date”).


WHEREAS, the Company and BRPI desire to change the payment terms of Section 3 of
the Executive Services Agreement, on the terms and conditions specified in this
First Amendment.


NOW, THEREFORE, in consideration of the foregoing, Section 3.1 of the Executive
Services Agreement is hereby amended and restated in its entirety as follows:


“3.1    As full compensation for the Services rendered by BRPI pursuant to this
Agreement, the Company shall pay BRPI a fee in the annual amount of $750,000,
paid monthly in advance by the fifth day of each calendar month, and such other
compensation as the parties determine to be reasonable and appropriate.
Notwithstanding the forgoing, from June 1, 2020 through November 30, 2020, BRPI
agrees that fifty percent (50%) of the amount payable each month pursuant to
this Section 3.1 shall be deferred and shall be payable by the Company on the
fifth calendar day of March 2021.”


Except as set forth above, nothing in this First Amendment shall be deemed to
alter, amend, or modify any other provisions of the Executive Services
Agreement.


IN WITNESS WHEREOF, the parties hereto have agreed to and have executed this
First Amendment on the Effective Date.


 
BRPI EXECUTIVE CONSULTING, LLC:
 
 
By:
/s/ Kenneth M. Young
Name:
Kenneth M. Young
Title:
Chief Executive Officer



 
BABCOCK & WILCOX ENTERPRISES, INC.
 
 
By:
/s/ John Dziewisz
Name:
John Dziewisz
Title:
Senior Vice President and Secretary






